Cranch, C. J.,
would have added, “unless they should also be
satisfied by the evidence that the plaintiff had performed the work according to his agreement.”
The Court also instructed the jury, at the instance of the defendant’s counsel, that if they should find from the evidence, that the plaintiff performed the work and labor for which this action is brought, under a sealed agreement between the plaintiff and Riah Gilson, the plaintiff is not entitled to recover in this action.
Cranch, C. J., would have added, “unless they should be satisfied by the evidence, that the plaintiff had done the work according to the written contract; and that the contract was made by Gilson for the benefit of all the defendants and with their consent, and that they recognized it.”
To these instructions the plaintiff also excepted,, and took his bills of exception.
Verdict and judgment for defendants.
Reversed by the Supreme Court of the United States, January term, 1842.